                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


GARY NOWLIN,

         Plaintiff,

vs.                                               CASE NO. 4:19cv338-MCR-CAS

WILLIAM BURNS, et al.,

         Defendants.
                                  /


                                      ORDER

         This matter is before the Court upon review of the Magistrate Judge’s Report

and Recommendation dated December 10, 2019. ECF No. 14. Plaintiff was furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). As of this date, no objections have been

filed.

         After consideration of this matter, I have determined that the Report and

Recommendation should be adopted. Plaintiff’s amended complaint, ECF No. 10, is

DISMISSED for failure to state a claim.
                                                                        Page 2 of 2

       Accordingly, it is ORDERED as follows:

       1. The Magistrate Judge's Report and Recommendation, ECF No. 14, is

adopted and incorporated by reference in this Order.

       2. The amended complaint, ECF No. 10, is DISMISSED for failure to state

a claim, and all pending motions are DENIED.

       3. The Clerk of Court shall enter judgment and close the file.

       DONE AND ORDERED this 28th day of January 2020.




                                            s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No. 4:19cv338-MCR-CAS
